

 
 

--------------------------------------------------------------------------------

 

STOCK EXCHANGE AGREEMENT


This Stock Exchange Agreement (the “Agreement”) dated as of May 29, 2009, by and
between Shrink Nanotechnologies, Inc. a Delaware corporation (“SHRINK”) and
Marshall Khine, an individual (“Khine”).  SHRINK and Khine are each hereinafter
referred to individually as a “party” and collectively as the “parties.”


WHEREAS, SHRINK and Khine have each determined that the transactions
contemplated by this Agreement, on the terms and conditions hereof, would be
advantageous and beneficial to their respective interests.


WHEREAS, the parties desire to consummate the transactions contemplated herein,
pursuant to which SHRINK will transfer to Khine (i) eight million eight hundred
and eighty eight (8,888,888) of its restricted par value $0.001 common shares
and (ii) fifty (50) of its Series C Preferred Shares (collectively, the “SHRINK
Shares”), and in exchange for the SHRINK Shares, Khine will transfer one hundred
(100) $0.001 common shares (the “Khine Shares”) of Shrink Technologies, Inc., a
California corporation, to SHRINK.


WHEREAS, the Khine Shares are all of the issued and outstanding shares,
including any class, of Shrink Technologies, Inc. equity.


WHEREAS, for United States federal income tax purposes, the transactions
contemplated hereby are intended to qualify as a tax-free reorganization under
Section 368(a)(1)(B) of the Code, together with all rules and regulations issued
thereunder and this Agreement is intended to be adopted as a plan of
reorganization for purposes of Section 368 of the Code.


NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained, the parties hereto agree as follows:


ARTICLE I
DEFINITIONS


SECTION 1.1. DEFINITIONS.  As used herein, the following terms shall have the
following meanings:


§  
“Act” means the Securities Act of 1933, as amended, and the rules and
regulations issued in respect thereto.



§  
“Code” means the Internal Revenue Code of 1986, as amended.



§  
“Commission” means the Securities and Exchange Commission.



§  
“Encumbrance” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property to secure payment of a debt or
performance of an obligation or other priority or preferential arrangement of
any kind or nature whatsoever.



§  
“Law” means any law, statute, regulation, rule, ordinance, requirement or other
binding action or requirement of any governmental, regulatory or administrative
body, agency or authority or any court of judicial authority.



§  
“Order” means any decree, order, judgment, writ, award, injunction, stipulation
or consent of or by any Federal, state or local government or any court,
administrative agency or commission or other governmental authority or agency,
domestic or foreign.



§  
“Person” means any individual, corporation, general or limited partnership,
joint venture, association, limited liability company, joint stock company,
trust, business, bank, trust company, estate (including any beneficiaries
thereof), unincorporated entity, cooperative, association, government branch,
agency or political subdivision thereof or organization of any kind.



§  
“Transaction Documents” means any ancillary contracts, agreements or other
documents that are to be entered into in connection with the transactions
contemplated hereby.





ARTICLE II
AUTHORIZATION AND SALE OF STOCK


Section 2.1                                Authorization of the Shares.  SHRINK
has authorized the issuance and exchange of the SHRINK Shares for the Khine
Shares, and Khine has agreed to exchange the Khine Shares for the SHRINK Shares,
pursuant to the terms and conditions fully set forth in this Agreement.


Section 2.2                                Exchange of Shares. Subject to the
terms and conditions hereof, contemporaneously with the execution of this
Agreement, SHRINK will issue to Khine the SHRINK Shares, in exchange for the
Khine Shares, and Khine shall cause to be transferred to SHRINK, all right,
title and interest in the Khine Shares to SHRINK, in exchange for the SHRINK
Shares.


ARTICLE III
CLOSING DATE; DELIVERY; CLOSING FINANCING


Section 3.1                                Closing Date. The consummation of the
exchange of the SHRINK Shares and the Khine Shares (the “Closing”) shall be held
at the offices of Shrink, located at 2038 Corte del Nogal, Suite 110, Carlsbad,
California 92011, contemporaneously with the execution of this Agreement or at
such other time and place as SHRINK and Khine mutually agree upon in writing
(the “Closing Date”).


Section 3.2                                Delivery.  At the Closing, SHRINK
shall deliver to Khine, certificate(s) representing the SHRINK Shares, and Khine
shall deliver to SHRINK certificate(s) representing the Khine Shares.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF shrink


SHRINK hereby represents and warrants to Khine, as of the date of this Agreement
and as of the Closing Date, as follows:


Section 4.1                                Organization. SHRINK is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power to own, lease and
operate its property and to carry on its business as now being conducted and is
duly qualified or licensed to do business and is in good standing in each
jurisdiction in which the failure to be so qualified or licensed would be
reasonably likely to have a material adverse effect on the business, assets
(including intangible assets), liabilities, condition (financial or otherwise),
prospects, value, property or results or operations (a "Material Adverse
Effect") of SHRINK.


Section 4.2                                Valid Issuance of Common Stock.  The
SHRINK Shares, when issued and paid for in accordance with this Agreement will
be duly authorized, validly issued, fully paid, and non-assessable, and issued
in compliance with all applicable federal or state securities laws.


Section 4.3                                Assumption of Debt.  As of the date
of this Agreement, SHRINK is presently indebted to Noctua Fund LP in the amount
of $108,125.44, and this amount is represented in the form of two (2) secured
promissory notes (the “Notes”), both of which are attached hereto as Exhibits 1
and 2, respectively.  Subsequent to the execution and effectiveness of this
Agreement, SHRINK shall remain bound by the terms and commitments of the Notes.


Section 4.4                                Authority; No Conflict; Required
Filings and Consents.


(a)           SHRINK has all requisite corporate power and authority to enter
into this Agreement and to consummate the transactions contemplated by this
Agreement, including the acquisition of the Khine Shares. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
by this Agreement have been duly authorized by all necessary corporate action on
the part of SHRINK. This Agreement has been duly executed and delivered by
SHRINK, and constitutes the valid and binding obligation of SHRINK, enforceable
in accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting the enforcement of creditors' rights generally and by
general principles of equity.


(b)           The execution and delivery by SHRINK of this Agreement does not,
and consummation of the transactions contemplated by this Agreement will not,
(i) conflict with, or result in any violation or breach of any provision of the
Articles of Incorporation or Bylaws of SHRINK, (ii) result in any violation or
breach of, or constitute (with or without notice or lapse of time, or both) a
default (or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of any material benefit) under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, contract
or other agreement, instrument or obligation to which SHRINK is a party or by
which any of its properties or assets may be bound, or (iii) conflict or violate
any permit, concession, franchise, license, judgment, order, decree, statute,
law, ordinance, rule or regulation applicable to SHRINK or any of its properties
or assets, except in the case of (ii) and (iii) for any such conflicts,
violations, defaults, terminations, cancellations or accelerations which would
not be reasonably likely to have a Material Adverse Effect on SHRINK and its
subsidiaries, taken as a whole.


(c)           No consent, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other governmental authority or instrumentality (“Governmental Entity”) is
required by or with respect to SHRINK in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby, except for (i) such consents, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
federal and state securities laws and the laws of any foreign country, and (ii)
such other consents, authorizations, filings, approvals and registrations which,
if not obtained or made, would be reasonably expected to have a Material Adverse
Effect on SHRINK and its subsidiaries, taken as a whole.




ARTICLE V
REPRESENTATIONS AND WARRANTIES OF KHINE


Khine hereby represents and warrants to SHRINK, at and as of the date of this
Agreement and as of the Closing, as follows:


Section 5.1                                Authority; No Conflict; Required
Filings and Consents.


(a)           Khine has all requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated by this Agreement,
including the acquisition of the SHRINK Shares. The execution and delivery of
this Agreement and the consummation of the transactions contemplated by this
Agreement have been duly authorized by all necessary action on the part of
Khine.  This Agreement has been duly executed and delivered by Khine, and
constitutes the valid and binding obligation of Khine, enforceable in accordance
with its terms, except to the extent that enforceability may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.


(b)           The execution and delivery by Khine of this Agreement does not,
and consummation of the transactions contemplated by this Agreement will not,
(i) conflict with, or result in any violation or breach of any agreement Khine
has with any third party, (ii) result in any violation or breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to a right of termination, cancellation or acceleration of any obligation
or loss of any material benefit) under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, lease, contract or other
agreement, instrument or obligation to which Khine is a party or by which any of
its properties or assets may be bound, or (iii) conflict or violate any permit,
concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Khine or any of his properties or
assets, except in the case of (ii) and (iii) for any such conflicts, violations,
defaults, terminations, cancellations or accelerations which would not be
reasonably likely to have a Material Adverse Effect on Khine’s business affairs,
taken as a whole.


(c)           No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity is required by or with
respect to Khine in connection with the execution and delivery of this Agreement
or the consummation of the transactions contemplated hereby, except for (i) such
consents, approvals, orders, authorizations, registrations, declarations and
filings as may be required under applicable federal and state securities laws
and the laws of any foreign country, and (iii) such other consents,
authorizations, filings, approvals and registrations which, if not obtained or
made, would be reasonably expected to have a Material Adverse Effect on Khine
and its subsidiaries, taken as a whole.


Section 5.4                                Restricted Securities. Khine
understands that the SHRINK Shares are characterized as “restricted securities”
under applicable U.S. federal and state securities laws inasmuch as they are
being acquired from SHRINK in a transaction not involving a public offering and
that, pursuant to these laws and applicable regulations, Khine must hold the
SHRINK Shares indefinitely unless they are registered with the Commission and
qualified by state authorities, or an exemption from such registration and
qualification requirements is available. Khine further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the SHRINK Shares, and on requirements relating to
SHRINK which are outside of SHRINK's control, and which SHRINK is under no
obligation and may not be able to satisfy.


Section 5.5                                Legends.  Khine understands that the
SHRINK Shares, and any securities issued in respect thereof or exchange
therefor, may bear one or all of the following legends:


(a)           “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  THESE SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.”


(b)           Any legend required by the Blue Sky laws of any state to the
extent such laws are applicable to the shares represented by the certificate so
legended.


ARTICLE VI
MISCELLANEOUS


Section 6.1                                Governing Law.  This Agreement shall
be governed in all respects by the laws of the State of California (without
reference to its conflicts of laws principles).


Section 6.2                                Survival.  The representations,
warranties, covenants and agreements made herein shall survive the closing of
the transactions contemplated hereby.


Section 6.3                                Successors and Assigns. Except as
otherwise expressly provided herein, the provisions hereof shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.


Section 6.4                                Entire Agreement; Amendment; Waiver;
Modification.  This Agreement and the other documents delivered pursuant hereto
constitute the full and entire understanding and agreement among the parties
with regard to the subjects hereof and thereof. Any term of this Agreement may
be amended and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of SHRINK and Khine.  Either Party
to this Agreement may unilaterally waive, in writing, any section or portion
thereof, of this Agreement.  Any modification of this Agreement must be made in
writing and executed by both Parties to the Agreement.


Section 6.5                                Notices and Other
Communications.  Every notice or other communication required or contemplated by
this Agreement by either party shall be delivered either by (i) personal
delivery, (ii) postage prepaid return receipt requested registered or certified
mail or the equivalent of registered or certified mail under the laws of the
country where mailed, (iii) nationally recognized overnight courier, such as
Federal Express or UPS, or (iv) facsimile with a confirmation copy sent
simultaneously by postage prepaid, return receipt requested, registered or
certified mail at such address as the intended recipient previously shall have
designated by written notice to the other party (with copies to counsel as may
be indicated on the signature page).  Notice by registered or certified mail
shall be effective on the date it is officially recorded as delivered to the
intended recipient by return receipt or equivalent, and in the absence of such
record of delivery, the effective date shall be presumed to have been the fifth
(5th) business day after it was deposited in the mail.  All notices delivered in
person or sent by courier shall be deemed to have been delivered to and received
by the addressee and shall be effective on the date of personal delivery;
notices delivered by facsimile with simultaneous confirmation copy by registered
or certified mail shall be deemed delivered to and received by the addressee and
effective on the date sent. Notice not given in writing shall be effective only
if acknowledged in writing by a duly authorized representative of the party to
whom it was given.


Section 6.7                                Severability.  In case any provision
of this Agreement shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.




Section 6.8                                California Corporate Securities
Law.  THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE
NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF
CALIFORNIA, AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY
PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL,
UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY SECTION 25100,
25102, OR 25105 OF THE CALIFORNIA CORPORATIONS CODE.  THE RIGHTS OF ALL PARTIES
TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING
OBTAINED, UNLESS THE SALE IS SO EXEMPT.


Section 6.09                                Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. Execution and delivery of
this Agreement by exchange of facsimile copies bearing the facsimile signature
of a party hereto shall constitute a valid and binding execution and delivery of
this Agreement by such party. Such facsimile copies shall constitute enforceable
original documents.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth in the first paragraph hereof.


Shrink Nanotechnologies,
Inc.                                                       Marshall Khine




_____________________________                                             _______________________________
By: Luis
Leung                                                                                     By:
Marshall Khine
Its: Chief Executive Officer







 
 

--------------------------------------------------------------------------------

 
